Citation Nr: 1607808	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-39 303	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to service connection for a right knee disorder, variously diagnosed to include a total right knee replacement.

2.  Entitlement to service connection for a low back disorder, to include on a secondary basis.

3.  Entitlement to service connection for a right foot disorder, to include on a secondary basis. 

4.  Entitlement to an increased compensable evaluation for post-operative residuals of tenorrhaphy and neurorrhapy of the right hand.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active duty from June 1967 to March 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in June 2011.  A copy of the transcript has been associated with the claims file.

An August 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 70 percent disability rating.  

A February 2014 Board decision denied reopening of a claim for service connection for a right knee condition; denied service connection for a low back disorder and a right foot condition, as not due to or aggravated by the claimed right knee disorder; and also denied a compensable evaluation for postoperative residuals of tenorrhaphy and neurorrhapy of the right hand.  

A June 2014 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to Dependents' Educational Assistance, all effective April 22, 2014. 

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 memorandum decision the Court found that the claim for a right knee disorder was reopened and remanded that matter for adjudication of that claim on the merits.  The Court vacated the Board's decision as to the other claims and remanded them for further proceedings consistent with the Court's memorandum decision.  

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The issues of service connection for a low back disorder and a right foot disorder, to include as a secondary basis, and of a compensable evaluation for post-operative residuals of tenorrhaphy and neurorrhapy of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  No abnormality of the Veteran's right knee was found on the examination for entrance into active service, and a chronic right knee disorder is not clearly and unmistakably demonstrated to have preexisted active service.  

2.  The record evidence is at least in relative equipoise as to whether a chronic right knee disorder, variously diagnosed to include a total right knee replacement, had its initial onset during military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a right knee disorder, variously diagnosed to include a total right knee replacement, are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Because of the favorable outcome with respect to the adjudication of the claim for service connection for a right knee disorder, the Board need not address whether these duties have been fulfilled.  

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Every veteran is presumed to have been in sound condition when enrolled in service except as to defects noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under 38 C.F.R. § 3.304(b)(1) (2000) a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background and Analysis

The March 1967 examination for service entrance found that the Veteran's right knee was stable to testing.  In an adjunction medical history questionnaire it was reported that he had had an old injury of the right knee, but that the current examination found that the right knee was stable to testing and that there was no abnormal motion.  

The Veteran testified at his June 2011 Board hearing that he injured his right knee during training exercises in the Navy.  He stated that on one occasion he had had to stay in a sustained crouched position in a "hot box" which caused injury to his knee.  Later, he twisted his knee while stepping off of a boat and that he was unable to flex or extend his knee as a result.  He had then had surgery for his right knee while in service, having been hospitalized for about a month.  He further testified that following the inservice injuries and surgery, he continued to suffer pain from that time until present.  Moreover, he related that, despite service treatment records showing the contrary, he did not have a preexisting right knee condition before service.

The Court stated in the June 2015 memorandum decision that during service, in October 1969, the Veteran sought treatment for "giving way and pain in the right knee of approximately three years duration.  [He] stated that he had injured his knee while wrestling during High School, at which time he had been hit from the lateral aspect of the knee."  Also, he reported that "he had been unable to fully extend the knee for two days prior to [the inservice] admission."  He "denied any history of locking within the knee."  The service treatment records (STRs) show that he then had a right medical meniscectomy. 

The Court further noted that at the time of a prior claim for service connection for right knee disability, the Veteran asserted that he injured his knee when a military boat he was riding on during his service "changed directions (sharp).  Knee was twisted cartilage torn."  The Court further noted that the RO had stated that the Veteran had had preservice chiropractic treatment for the right knee, which reportedly was for a torn cartilage.  

Moreover, the Court noted that at the June 2011 Board hearing the Veteran reiterated that his right knee popped and then later locked during his service, and that the Veteran's representative had stated that he had no preservice right knee disorder.  The Veteran testified that his leg pain continued even after his surgery, and that it "basically hurt like a toothache and was there all the time" and the pain continued through the 1970s, and then, at the end of that decade, "I started getting problems with my knee swelling to where I would have to get it drained. . . . [F]rom about the late 70's, 1980 right up to about 2005 I had probably about four surgeries where they were cleaning it out and taking the chips out."   

Postservice private clinical records show that Dr. E. T. P. reported in July 1986 having treated the Veteran for his right knee since March of that year after he sprained the knee, and an arthroscopy was done in March 1986 following which the Veteran had physical therapy.  He had reported injuring the right knee in March 1980 followed by right knee surgery in July 1980.   

The Veteran underwent right knee surgery in November 2004, and in January 2009 he underwent a total right knee replacement by a private clinical source.  

As noted, absent clear and unmistakable evidence to the contrary, the Veteran is presumed to have been in sound condition at entrance into active service, except for defects noted on the entrance examination.  Here, despite the history noted at service entrance, no chronic right knee disability was found on the service entrance examination.  

Thus, the initial question is whether there is clear and unmistakable evidence establishing that a chronic right knee disorder pre-existed service entrance.  The Board finds that while there is some evidence indicates that a pre-service injury caused chronic residuals, the evidence is not clear and unmistakable to this effect.  Specifically, there is an in-service clinical notation indicating that the Veteran had reported a three-year history of giving way and pain in the right knee.  In contrast to this notation is the specific finding at the time of the examination for service entrance that his right knee was stable.  Moreover, the Veteran's testimony is to the effect that he had no chronic right knee disability prior to service.  

Resolving all reasonable doubt in favor of the Veteran, a fair interpretation of the evidence is that the Veteran sustained an injury of the right knee prior to active military service which resolved with treatment, and that his right knee was, essentially, normal at the time of service entrance, as found on the service entrance examination report.  Consistent with this factual finding is the fact that the Veteran did not have any right knee surgery prior to active service, as was required during active service.

Thus, the question becomes not one of aggravation of pre-service condition, but whether a chronic right knee disability had its onset during active service.  As to this, it is clear that the Veteran sustained two injuries of the right knee during service and even had cartilage surgery during service.  Thus, while the evidence also shows that the Veteran had post-service superimposed injuries of the right knee, and resolving doubt favorably, the evidentiary picture is consistent with the Veteran's having had the initial onset of chronic right knee disability during active service, particularly in light of his having had to have in-service right surgery following two in-service injuries.  Accordingly, the Board determines that service connection for a chronic right knee disorder, variously diagnosed to include a total right knee replacement, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).  The appeal concerning this discrete issue is granted.


ORDER

Entitlement to service connection for a right knee disorder, variously diagnosed to include a total right knee replacement, is granted.


REMAND

Low Back and Right Foot

The Veteran contends that he has a low back and right foot disabilities, both of which began in the 1990s, that are related to his right knee disorder, maintaining that a physician had informed him the each of these claimed disorders could be due to involvement from his right knee condition.

The Veteran has not been afforded VA examinations to determine whether there is a relationship between the right knee disability and any disability of the low back and right foot, especially given that the private medical records on file do not address this medical issue.

Private treatment records show that the Veteran has been diagnosed with a herniated disc L4/L5 left side, foraminal stenosis, and spinal stenosis with degenerative disc disease.  The Veteran had a back surgery in September 2007.  

Private treatment records show that the Veteran was diagnosed in November 2009 with a calcaneal varus and pain in the metatarsal region, lateral heel, sinus tarsi region in the subtalar joint, and the forefoot.  It was also noted that he had a foot deformity.  The examiner recommended foot realignment surgery and stated that such might increase the lifespan of the right knee.

In light of the grant of service connection for a right knee disorder (variously diagnosed to include a total right knee replacement), the Board is of the opinion that further medical guidance is needed prior to adjudication of the remaining claims for service connection for disorders of the low back and right foot.  Accordingly, a remand is warranted.

Right Hand

In the June 2015 memorandum decision the Court stated that in July 1968 the suffered trauma to the fingers on his right hand, which included "laceration [of the] digital nerve" and tendons in his right third finger. Surgeons repaired his tendons, and he returned to duty on September 5, 1968.  Less than three weeks later, however, the appellant sought treatment for "loss of motion and sensation to right [third] finger of two months' duration."  His care providers discovered that he had lost "[s]ensation to the ulnar half of the finger . . . from the level of the PIO joint to the tip."  Surgeons repaired his nerve, and he returned to duty on October 25, 1968. 

The Veteran has been provided past VA medical examinations for his hand disability in November 2009 and October 2010.  

However, in the Court's June 2015 memorandum decision it was stated that the Board had not discussed the Veteran's neurologic symptomatology, such as that found in the Veteran's right third finger on VA examination in October 2010.  Also, the Board did not apply Diagnostic Codes for rating neurologic manifestations of injuries of the fingers.  The Court rejected the medical treatises cited by VA on appeal, which reportedly indicated that neurologic manifestations could not be related to the residual effects of the Veteran's right hand surgeries.   

The Court stated that: 

There is no medical evidence in the record discussing the genesis of the appellant's neurologic symptoms.  Neither the Secretary nor the Court has the expertise required to explore complex medical questions in the first instance.  The Court, at this point, knows only that the appellant's in-service injury to his right hand caused nerve damage and that he lost sensation in his right third finger sometime between November 2009 and October 2010.  It does not know the Board's view about the etiology of that symptom and its compensability.  

Also, the Veteran's attorney asserts that separate and distinct disability ratings are warranted for the orthopedic manifestations and the neurologic manifestations of the right hand disability, for combination.  

Thus, in light of the Court's memorandum decision and the contentions asserted on appeal, the Board is of the opinion that further evidence and information is needed prior to adjudication of the claim for a compensable evaluation for postoperative residuals of tenorrhaphy and neurorrhapy of the right hand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and his attorney that they may submit additional evidence in support of the claims.  They should be informed that they have a full one-year period to respond (although VA may decide the claim within the one-year period).  

If they respond, assistance should be provided to obtain any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Afford the Veteran an examination of his low back for the purpose of providing a medical opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any current low back disability (1) was caused by the service-connected right knee disorder, or (2) progressed at an abnormally high rate due to the service-connected right knee disorder?

The report of the low back examination should be associated with the Veteran's VA claims folder.  A fully articulated medical rationale for each opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Afford the Veteran an examination of his right foot for the purposed of providing a medical opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any current right foot disability (1) was caused by the service-connected right knee disorder, or (2) progressed at an abnormally high rate due to the service-connected right knee disorder?

The report of the right foot examination should be associated with the Veteran's VA claims folder.  A fully articulated medical rationale for each opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Afford the Veteran orthopedic and neurologic examinations of the right hand for the purpose of determining, if possible, whether the Veteran has developed any orthopedic and/or neurologic manifestations involving his right hand that can be attributed in any way to: (1) the Veteran's in-service injury, or (2) the in-service post-operative residuals of surgery of the right hand.

The report of the orthopedic and neurologic examinations of the right hand should be associated with the Veteran's VA claims folder.  A fully articulated medical rationale for each opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  Thereafter, re-adjudicate the issues that remain on appeal based on the evidentiary record as a whole, including any additionally received evidence.  If the determinations remain adverse to the Veteran, the Veteran and his attorney should be issued a Supplemental Statement of the Case (SSOC) and they should be provided the appropriate period of time within which to respond, if they so desire.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


